UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 TERENCE SEAWRIGHT,

                        Plaintiff,

                        v.                          Case No. 14-cv-01624 (CRC)

 UNITED STATES POSTAL SERVICE,

                        Defendant.

                                              ORDER

       Terence Seawright, a letter carrier for the United States Postal Service, filed a form pro se

Complaint in the Superior Court of the District of Columbia in August 2014. After the Postal

Service removed the case to this Court, Seawright filed additional documents attempting to advance

additional claims. Together, his filings list claims for “employment discrimination, harassment,

breach of contract, abuse of process,” ECF No. 1-1, fraud, defamation, slander, “mental anguish,”

“continually malicious malice,” conspiracy, pain and suffering, and harassment, ECF No. 6. The

Postal Service moved to dismiss the complaint, or alternatively for summary judgment. After

Seawright largely failed to respond to the Postal Service’s arguments, the Court dismissed the

Complaint and allowed Seawright to file an amended complaint. See Mem. Op. & Order, Feb. 11,

2015, ECF No. 14.

       Seawright filed a response to the Court’s order, providing only a short statement attempting

to explain a few of his claims. See Response to Mem. Op. & Order, ECF No. 16. Because this

cursory statement was likewise insufficient to put the Postal Service on notice of the claims he

sought to pursue, the Court held a hearing on December 3, 2015 to give Seawright an opportunity to

describe his allegations. The Court informed Seawright of various resources available to him as a

pro se plaintiff, allowed him a further opportunity to amend his complaint as to certain of his
claims, and warned him that failure to respond to motions by the government could result in the

dismissal of his case. See Order, Dec. 7, 2015, ECF No. 17.

        Rather than amend his complaint, Seawright filed only a series of letters and other

documents concerning various complaints he had lodged with his union representatives. See

Response to Order, ECF No. 18. The Postal Service has again moved to dismiss the case, this time

with prejudice and for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b) and

Local Civil Rule 83.23. The Service contends that it has been prejudiced by the delay created by

Seawright’s failures to provide factual allegations and to adequately respond to the Court’s orders.

Seawright filed a brief response, noting only that he was unable to obtain an attorney and

conclusorily stating that he continues to experience harassment and unfair treatment at work.

        Rule 41(b) provides that “a defendant may move to dismiss [an] action or any claim against

it” if the “plaintiff fails to prosecute or to comply with . . . a court order.” And “[u]nless the

dismissal states otherwise, a dismissal under this subdivision,” with certain exceptions not relevant

here, “operates as an adjudication on the merits.” Fed. R. Civ. P. 41(b). Local Civil Rule 83.23

provides that an “order dismissing a claim for failure to prosecute shall specify that the dismissal is

without prejudice, unless the Court determines that the delay in prosecution of the claim has

resulted in prejudice to an opposing party.”

        “A court acts in its discretion by dismissing a complaint, either with or without prejudice,

when a plaintiff fails to prosecute his or her case, . . . or fails to follow the court’s orders.” Allen v.

United States, 277 F.R.D. 221, 223 (D.D.C. 2011) (citing Fed. R. Civ. P. 41(b); LCvR 83.23).

Dismissal is appropriate where “the plaintiff’s conduct fails to put the defendant[] on notice of the

claim or interferes with the defendant[’s] ability to obtain evidence relevant to the plaintiff’s

claims.” B.R. ex rel. Rempson v. Dist. of Columbia, 262 F.R.D. 11, 16 (D.D.C. 2009).




                                                     2
        So it is here. Seawright’s failure to file a proper complaint in response to the Court’s order

constitutes a failure to put the Postal Service on notice of the claims Seawright seeks to lodge

against it, and it interferes with the agency’s ability to proceed with its defense in any way. See

Stella v. Mineta, 231 F.R.D. 44, 49 (D.D.C. 2005) (granting a motion to dismiss pursuant to Rule

41(b) due to plaintiff’s “failure to file a second amended complaint,” which “precluded [d]efendants

from offering evidence” to support their defense, and noting that defendants had “expended

resources in order to file” the resulting motions). Dismissal is appropriate here notwithstanding

Seawright’s status as pro se. See Allen, 277 F.R.D. at 223 (“The court’s authority to dismiss a case

for failure to prosecute or failure to follow the court’s orders is not discarded simply because a

plaintiff is proceeding pro se.”). That said, even though the Court has provided Seawright ample

opportunity to correct the deficiencies in his filings, and warned him that failure to respond to

motions by the government could result in the dismissal of his claims, the Court will exercise its

discretion and dismiss this case without prejudice so as not to permanently foreclose a properly

fashioned suit.

        For the foregoing reasons, it is hereby

        ORDERED that [19] Defendant’s Motion to Dismiss for lack of prosecution be GRANTED

IN PART and DENIED IN PART. This case is hereby DISMISSED WITHOUT PREJUDICE.

        SO ORDERED.




                                                              CHRISTOPHER R. COOPER
                                                              United States District Judge

Date:    July 20, 2016




                                                   3